ia-15-ooo^-CO
                                                            April 6, 2015
Twelfth Court of Appeals
1517 W- Front St., Ste 354
Tyler, Texas    75702                                      FILED IN COURT OF APPEALS
                                                             12th Court olAgP^alaDi^et
RE: No. 12-14-00332-0/
      Robert C. Morris v. Sherri Miliigan Et Ai.
                                                                  APR -9 2015
      Petition For Writ ot Mandamus
                                                                 TYLER TEXAS
                                                             CATHY S. LUSK, CLERK
Dear Court Clerk/

       Please find enclosed my Petition For Writ ot Mandamus to be filed and presented
to the Honorable Court in the above staled numbered cause for consideration and
ruling-
       On this date/ a true and correct copy has been served upon the General Counsel
tor TDCJ, Respondents representative.
       A courtesy copy ot this petition also has been served upon the Asst Attorney
General Patrick Brezik, who represents the Appellees in this matter.
       Please notify me of receipt and any decisions made by the Court please.
       Thank you for your time and assistance in this matter, it is greatly appreciated
and welcomed.


                                                            Sincerely



                                                                   C.    Morris
                                                            Reiator/Appellant Pro Se
                                                            TDCJ-ID # i3110B3
                                                            Smith Unit
                                                            1313 CR 19
                                                            Lamesa, Texas     79331

enclosure(s): 1
cc:   file
      Sharon F. Howell,
        General Counsel - TDCJ
      Patrick Brezik,
        Asst. Attorney General
                  IN    TEE

  TWELFTH    COURT           OF    APPEALS     F'HD,iN cou^Fa7peaLI;
           TYLER,           TEXAS


                                                    APR -g 2QJ
     NO.    -12    14 00032          CV            TYLER TEXAS
                                               CWW5JMSK, CLERK

      ROBERT           C.    MORRIS




                   VS.




   SHERRI    MILLIGAN,              ET    AL




PETITION   FOR WRIT           OF    MANDAMUS




      ROBERT           C.    MORRIS

      TDCJ-ID          ft   1311083

            SMITH           UNIT

            1313        CR 19

     LAMESA,       TEXAS 79331
                     IDENTITY   OF   INTERESTED         PARTIES




RELATOR:                             ROBERT       C.    MORRIS

                                     TDCJ-ID       $    1311083
                                     SMITH UNIT
                                     1313    CR    19
                                     LAMESA,       TEXAS        79331

COUNSEL:                             PRO    SE




RESPCNDENT(S)                        ALBERT       JIMENEZ

                                     1313    CR    19
                                     LAMESA,       TEXAS        79331


                                     VICKY       BARROWS
                                     CINDI       SIGSBEE

                                     1060    E.    HWX    190    E.
                                     HUNTSVILLE,          TEXAS       77340


COUNSEL:                             SHARON       FELFE    HOWELL

                                     OFFICE       OF    GENERAL       COUNSEL
                                     PO    BOX    13084
                                     AUSTIN,       TEXAS        78711-3084




OTHER   INTERESTED   PARTIES:        SHERRI       MILLIGAN
                                     BRYAN       GORDY
                                     CHRISTY       HOISINGTON


COUNSEL:                             PATRICK       BREZIK
                                     ASST.       ATTORNEY       GENERAL
                                     PO    BOX    12548
                                     AUSTIN,       TEXAS        7 8711-2548
                              JUDICIAL    NOTICE




     Relator Robert C. Morris requests that this Honorable Court of Appeals
takes Judicial Notice that the issue being presented in this Petition E'or Writ
of Mandamus is the failure or out-right refusal of TDCJ Access To Courts Program
personnel to provide necessary legal paper to prepare legal pleadings.
     The Rule of Appellate Procedure states that pleadings before the Court
of Appeals be submitted on 8^x11 white paper, one-sided. This petition is
being submitted on paper that was printed on one-side with a TDCJ provided
legal form.
     Relator notice tor the Court to note is these pre-printed forms are tne
only paper that the Relator was able to obtain to prepare and tile this petition.
The reason being such as outlined in this petition, the inability to obtain
and receive paper from the Respondents.
                                         IN    THE
                            TWELFTH    COURT       OF   APPEALS
                                     TYLER,        TEXAS


ROBERT C. KORRIS                              §

vs                                            §              NO.   12-14-00332-CV

SHERRI MILLIGAN, ET AL.                       §


                          PETITION   FOR   WRIT      OF    MANDAMUS



TO   THE   HONORABLE   COURT:


      COMES NOW, Robert C. Morris, Relator Pro Se, in the above styled numbered
cause and respectfully files and submits this his Petition For Writ of Mandamus
and would show the Court the following for issuance of manaamus.

                                              I.

RELATOR

      Robert C. Morris, TDCJ-ID # 1311083, is an offender incarcerated at the

Smith Unit of TDCJ and ia appearing pro se, who can be located at 1313 CR 19,
Lantesa, Texas   79331.

      Morris is the Appellant in the above styled cause and is appearing pro
se in that matter.

      Relator has exhausted his remedies and has no other adequate remedy at law.
      The act sought to be compelled is ministerial/ not discretionary in nature.
The First Amendment of the United States Constitution and Article I § 27 of the
Texas Constitution provide that a person has the right to redress the government
of grievances, known as "Access To The Courts Clause".

                                           II.

RESPONDENT(S)
      Albert Jimenez, is the Smith Unit Access To Courts Supervisor, who in his
capacity has a ministerial duty to provide TDCJ offenders with meaningful and
adequate access to the courts pursuant to the Constitutions of the United States
and Texas. Respondent Jimenez can be located and served at his place of business
at 1313 CR 19, Lamesa, Texas    79331.

     Vicky Barrows/ is the TDCJ Access To Courts Program Manager, who in her
capacity has a ministerial duty to impliment necessary policies to provide
TDCJ offenders with meaningful and adequate access to the courts pursuant to the
Constitutions of the United States and Texas. Respondent Barrows can be located
and served at her place of business at 1060 E. Hwy. 190 E., Huntsville, Texas
77340.

     Respondent Cinoi Sigsbee, is the Regional Access To Courts Supervisor, who
in her capacity has a ministerial duty to supervise TDCJ Units in providing
TDCJ offenders with meaningful ano adequate access to tne courts pursuant to
the Constitutions of the United States and Texas. Respondent Sigsbee can be
located and served at her place of business at 1060 Hwy 190 E., Huntsville,
Texas     77340.

        The Respondents have representation by Sharon Felfe Howell, Office of
General Counsel for TDCJ, PO Box 13084, Austin, Texas      78711-3084.


                                        III.

VIOLATION OF TEE FIRST AMENDMENT OF THE UNITED STATES CONSTITUTION


     The First Amendment ot the United States Constitution established "the

right of the people—to petition the Government for redress of grienvances."
Thsi right is commonly known as "Access To The Courts Clause".
     The Fourteenth Amendment made the First Amendment applicable to the States.
The United States Supreme Court established this 'Right' with regards to
prisoners in BOUNDS v SMITH, 430 U.S. 343, 97S.Ct.1491, 52 L. Ed. 2d 72 (1977). The
Supreme Court stated "It is indisputable that indigent inmates must be provided
at State expense with paper and pen to draft legal documents witn notarial
services to authenticate them, and with stamps to mail them." ID at 824-825.
VIOLATION OF ARTICLE I § 27 OF THE TEXAS CONSTIUTION
     Article I § 27 of the Texas Constitution provides "Tne citizens shall have
right..-apply to those invested with the powers of government for redress of
grievances or other purposes, by petition, address or remonstrance."

     The Texas Department ot Criminal Justice (TDCJ) is charged witn the duties
to execute the First Amendment and Article I § 27 of the    nited States and Texas
Constitutions, respectively. This is completed through the Access To Courts
Program and implimented through various Board Policies and Admininstrative
Directives.

     The issuance of legal supplies (i.e., paper, pen, envelopes, postage) is
directed by Board Policy 03.81 and Administrative Directive 14.09. Board Policy
03.81 is a general policy to provide notice of what and how supplies are to
be made available to inmates. Administrative Directive 14.09 is a policy that
provides detailed guidelines in the issuance ot legal supplies to indigent
inmates.

     Speciticiy, AD-14.09 provides:
        "Paper for legal/special correspondence shall not be limited,
        but shall be issued to indigent offenders based upon their
        presentation of a justifiable legal need (i.e./ court deadline,
        lengthy legal document).
              AD-14.09.III.C.3.a.3 (2010)


     On February 24, 2015, Relator requested 180 sheets of paper on TDCJ form
1-302 and provided justification through the following information: case name:
Morris v Milligan; case no. 12-14-00332-Cv; court: 12th Court of Appeals; pages
in brief: 60; number of copies: 3; total: 180 sheets of paper. Respondent
Jimenez issued only 35 sheets of paper.
     Relator filed administrative remedies, that provided no further action
warranted at the Unit level. A step 2 grievance is still pending and is betore
Respondent Barrows or Sigsbee, however such a decision can take up to 40 days.
     With a deadline of Marcn 17, 2015 nearing, Relator filed a Motion For
Immediate Court Order and a second Motion For Extension of Time with the

Twelfth Court of Appeals, which denied the motion for court order, but granted
extension of time until April 16, 2015.

     Relator on March 24, 2015, again requested 120 sheets ot paper and again
provided justification on the back of of form 1-302. The information was the
same as previously provided with the addition of a new deadline. Respondent
Jimenez issued only 25 sheets of paper and responded to Relator's note with
what could be taken as threats and intimidation.

     Relator on March 26, 2015 mailed letters to Respondents Barrows and Sigsbee
explaining the situation and issues and asked tor their assistances to resolve
the issue, since they are Respondent Jimenez's supervisors.
     With the new court deadline looming, Relator seeks this mandamus to compel
Respondents to provide paper so that Relator can prepare and file his Appellate
brief. As noted with the Judicial Notice, contained herein, Relator did not have

paper to file this petition in accordance with the Appellate Rules, because
the denial of paper by Respondents, however, Relator has plenty of access to
obtian pre-copied forms/ in which Relator has used.
     It is clear that Relator has complied with the policies implimented by
Respondents to obtain legal supplies. The Respondents however, have wholly
failed to comply with the United States Constitution and Texas Constitution,
the Supreme Court ruling in BOUNDS, and TDCJ policies to ensure meaningful and
adequate access to the courts. The Respondents are acting in bad taith and is
in violation of procedure, ministerial duties, and thus the laws of the United
States and this State.

     The failure of Relator not being afforded the legal supplies necessary
to prepare and file his appellate brief will result in the dismissal ot his
appeal of first right. The dismissal of appeal will cause Relator to forfeit
any claims or issues in which he wished to raise relating to the civil complaint
filed with the district court in the underlying case inthis appellate matter.

                              PRAYER   FOR   RELIEF


WHEREFORE, PREMISES CONSIDERED, the Relator Robert C. Morris, pro se, respectfully
requests a finding the Respondents did not provide legal supplies pursuant to
established Federal and State laws and that Relator brought this litigation
in good faith and has substantially prevailed. Relator prays for an Order
directing the Respondents to provide legal supplies necessary to provide
meaningful and adequate access to the courts, in the interest of justice.


                                                 Respectfully Submitted,
Dated: April 6, 2015

                                                 Robert -^j. Morris
                                                 Relator Pro Se
                                                 TDCJ-Id ft 1311083
                                                 Smitn Unit
                                                 1313 CR 19
                                                 Lamesa, Texas    79331




     I, Robert C. Morris, declare under penalty ot perjury that the foregoing
is true and correct, and further certify that a true and correct copy has
been served upon the Sharon F. Howell, Office of General Cousnel for TDCJ,
PO Box 13084, Austin, Texas   78711-3084 and a courtesy copy has been delivered
to Patrick Brezik, Asst. Attorney General, Po Box 12548, Austin, Texas 78711-
2548 by placing in the Smith Unit/TDCJ Prison Mail System on this the bth
day of April, 2015.                                   ^^-p    --""S^


                                                 Robert C. Morris
                                                 TDCJ-ID # 1311083
                                                 Smith Unit, Dawson County
                                                 Relator Pro Se